                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT WENTWORTH,

                               Plaintiff,
        v.
                                                                    OPINION and ORDER
 COLUMBIA COUNTY, ROGER BRANDNER,
 MICHAEL HAVERLEY, MARK SMIT,                                            19-cv-514-jdp
 JORDAN HAUTER, DAVID CLARK,
 CORY MILLER, and ROBERT BECKER,

                               Defendants.


       This case was severed from case number 18-cv-582-jdp, which was filed originally in the

Circuit Court for Columbia County and removed to this court. In the original complaint in

case number 18-cv-582-jdp, plaintiff Robert Wentworth and several other plaintiffs sued more

than 40 defendants associated with numerous local government entities for violations of their

rights under the United States Constitution and state law. I severed the original case into seven

different cases. In case number 19-cv-514-jdp, Wentworth alleges that his business has been

targeted for excessive surveillance and that his customers and employees have been harassed

by local law enforcement.

       Defendants Robert Becker and Michael Haverley have filed a motion to dismiss count

5 and paragraph 158 of count 9 of the original complaint that was filed in 18-cv-582-jdp, for

failure to state a claim upon which relief may be granted. Dkt. 14. But defendants’ motion to

dismiss is unnecessary, because I already dismissed the claims in those counts in the order

severing these cases. Dkt. 1; Kowald v. Columbia Cty., No. 18-CV-582-JDP, 2019 WL 1332583,

at *3 (W.D. Wis. Mar. 25, 2019) (dismissing “plaintiffs’ claim that several defendants failed

to prevent others from conspiring to violating plaintiffs’ rights (Count 5)” and “plaintiffs’ claim
that several defendants conspired under 42 U.S.C. § 1985(3) to violate their rights . . . (Count

9)”).

        Also before the court is defendant Haverley’s motion to dismiss Becker under Rule

25(a)(1) of the Federal Rules of Civil Procedure. Dkt. 24. On August 12, 2019, Haverley

notified Wentworth and the court that Becker had died, and Haverley provided Wentworth

with the identification of the proper party to substitute. Under Rule 25(a)(1), Wentworth had

90 days from August 12 to file a motion for substitution of party. Wentworth never filed a

motion for substitution, and his deadline for doing so has now passed. Therefore, I will dismiss

Becker from this case.



                                           ORDER

        IT IS ORDERED that:

        1. Defendants Robert Becker and Michael Haverley’s motion to dismiss, Dkt. 14, is
           DENIED as moot.

        2. Defendants’ motion to dismiss Robert Becker under Fed. R. Civ. P. 25(a)(1), Dkt.
           24, is GRANTED.

        Entered December 3, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
